Citation Nr: 0825072	
Decision Date: 07/25/08    Archive Date: 07/30/08

DOCKET NO.  06-14 485	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort 
Harrison, Montana


THE ISSUE

Entitlement to a schedular rating in excess of 70 percent for 
post-traumatic stress disorder (PTSD) prior to August 11, 
2005.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Sorisio, Associate Counsel

INTRODUCTION

The appellant is a veteran who served on active duty from 
January 1970 to August 1971.  The case is before the Board of 
Veterans' Appeals (Board) on remand from the United States 
Court of Appeals for Veterans Claims (Court).  The case was 
originally before the Board on appeal from a May 2004 rating 
decision of the Ft. Harrison, Montana Department of Veterans 
Affairs (VA) Regional Office (RO) that granted service 
connection for PTSD rated 50 percent, effective January 11, 
2002.  [A temporary total rating was assigned for the period 
from December 3, 2002, to February 1, 2003.]  During the 
course of the appeal, the rating was increased to 70 percent, 
effective August 11, 2005.  In July 2005, a hearing was held 
before a hearing officer at the RO; in January 2007, a 
videoconference hearing was held before the undersigned.  
Transcripts of both hearings are associated with the record.  
In January 2007, the veteran testified that he was satisfied 
with the current 70 percent rating, but was appealing the 
rating assigned prior to August 11, 2005.  In a decision 
issued in July 2007, the Board granted the veteran a 70 
percent rating for PTSD prior to August 11, 2005.  The 
veteran appealed that decision to the Court.  In March 2008, 
the Court issued an order that vacated the portion of the 
July 2007 Board decision that denied a rating in excess of 70 
percent prior to August 11, 2005 and remanded the matter for 
readjudication consistent with the instructions outlined in a 
February 2008 Joint Motion by the parties.  The Board has 
characterized the issue accordingly.

Initially, the Board notes that during the January 2007 
hearing the veteran indicated that a 70 percent rating 
reflected his symptoms and would satisfy his appeal if the 70 
percent rating was made retroactive to the date of his claim.  
The Board's July 2007 decision noted this testimony and 
concluded that because the veteran had stated he would be 
satisfied with a 70 percent rating, it was not necessary to 
address whether he was entitled to a 100 percent rating; 
regardless, the Board made a finding of fact that total 
occupational and social impairment (i.e., warranting a 
schedular 200 percent rating) was not shown.  The February 
2008 Joint Motion cites to the case of AB v. Brown, 6 Vet. 
App. 35, 38 (1993) to support its finding that a claim 
remains in controversy where less than the maximum available 
benefit is awarded.  Significantly, in AB the Court noted 
that its holding was not that a claimant could never limit a 
claim to less than the maximum disability rating; rather, a 
claimant could expressly indicate an intent to limit his 
appeal.  Id. at 39 (citing Hamilton v. Brown, 4 Vet. App. 
528, 544 (1993) ("[W]here . . . the claimant expressly 
indicates an intent that adjudication of certain specific 
claims not proceed at a certain point in time, neither the RO 
nor BVA has authority to adjudicate those specific claims, 
absent a subsequent request or authorization from the 
claimant or his or her representative.")).  The testimony 
provided by the veteran indicated that his appeal would have 
been satisfied by a 70 percent rating prior to August 11, 
2005.  It is also notable that in a September 2006 statement, 
the veteran indicated that a 70 percent rating with TDIU 
consistent with the date of claim would satisfy his appeal.  
Furthermore, a November 2006 rating decision granted the 
veteran TDIU, effective August 11, 2005.  He did not appeal 
the effective date of the grant of TDIU.  Hence, that matter 
was not before the Board in July 2007.  Incidentally, as a 
result of the Board's July 2007 decision, the RO made TDIU 
effective retroactive from November 30, 2003 (when it was 
shown that his employment had ended).  Hence, a total rating 
has been assigned continually since November 30, 2003.

As the Joint Motion endorsed by the Court is "the law of the 
case", and mandates the Board to adjudicate the matter of a 
rating in excess of 70 percent prior to August 11, 2005, the 
Board will proceed with such analysis.


FINDING OF FACT

Throughout the period of time for consideration prior to 
August 11, 2005, the veteran's PTSD was not shown to have 
been manifested by total occupational and social impairment 
due to such symptoms as: gross impairment in thought 
processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; disorientation to time or 
place; memory loss for names of close relatives, own 
occupation, or own name; or other symptoms of like gravity.


CONCLUSION OF LAW

A schedular rating in excess of 70 percent for PTSD prior to 
August 11, 2005 is not warranted.  38 U.S.C.A. §§ 1155, 5107 
(West 2002 & Supp. 2007); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.21, 
4.126, 4.130, Diagnostic Code (Code) 9411 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

A.	Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist 
claimants in substantiating a claim for VA benefits.  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA 
applies to the instant claim.  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of any information, and any medical or lay evidence, 
that is necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  Proper VCAA notice must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  38 C.F.R. § 3.159(b)(1) (including as amended 
effective May 30, 2008, 73 Fed. Reg. 23353 (Apr. 30, 2008)).  
VCAA notice should be provided to a claimant before the 
initial unfavorable agency of original jurisdiction decision 
on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

As the rating decision on appeal granted service connection, 
and assigned a disability rating and effective date for the 
award, statutory notice had served its purpose, and its 
application was no longer required.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), aff'd, Hartman v. 
Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  An April 2006 
statement of the case (SOC) provided notice on the 
"downstream" issue of entitlement to an increased rating, 
and October and November 2006 supplemental SOCs readjudicated 
the matter after further development was completed.  
38 U.S.C.A. § 7105; see Mayfield v. Nicholson, 20 Vet. App. 
537, 542 (2006).  The veteran has had ample opportunity to 
respond/supplement the record, and is not prejudiced by any 
technical notice deficiency (including in timing) that may 
have occurred earlier in the process.  He has not alleged 
that notice in this case was less than adequate.  See Goodwin 
v. Peake, 22 Vet. App. 128, 137 (2008) (holding that "where 
a claim has been substantiated after the enactment of the 
VCAA, the appellant bears the burden of demonstrating any 
prejudice from defective VCAA notice with respect to the 
downstream issues").

The veteran's pertinent treatment records have been secured.  
The RO arranged for VA examinations in October 2003 and 
August 2005.  He has not identified any pertinent evidence 
that remains outstanding.  Thus, VA's duty to assist is also 
met.  Accordingly, the Board will address the merits of the 
claim. 

B.	Factual Background

January 2002 to September 2003 treatment records from A. R. 
reflect that the veteran had increased anger and paranoia in 
June 2002.  The counselor noted that the veteran did not care 
whether he lived or died, and that he was in "self-destruct 
mode".  The following month, the counselor noted that the 
veteran isolated himself tremendously and was very depressed.  
In September 2002, the veteran reportedly could not focus on 
issues without getting upset, isolated and alienated himself 
from others, and had little hope for his future. 

A June 2002 letter from A. R. (a veteran outreach counselor) 
indicates that the veteran had daily intrusive thoughts about 
Vietnam that included nightmares and occasional flashbacks.  
He reported feeling very anxious around Oriental people, when 
helicopters flew overhead, and when working with wrenches.  
His responses to these triggers were that his heart raced, 
his muscles tensed, and he had an overall feeling of sadness 
and anger.  He reported that he preferred to stay to himself 
and had no real friends.  He had children that he did not see 
on a regular basis; had difficulty allowing himself to get 
close to them; and did not have loving feelings toward them.  
He was afraid to become attached to people out of fear of 
losing them.  He reported that he believed every day would be 
his last.  He had problems with sleep and was in a constant 
state of irritability and anger.  He suppressed much of his 
anger and would explode later.  He would hit inanimate 
objects and throw tools; he had a very low tolerance for 
anyone he felt was slow or ineffective.  It was very 
difficult for him to concentrate and stay on track, 
especially if he was in a crowd of people.  Due to his 
hypervigilance and startle response he was easily distracted 
if someone opened a door or walked by, and he was very 
reactive to loud noises.  He was currently employed as a 
diesel mechanic with one other person and was able to 
maintain the job because he was his own boss and worked at 
his own pace.  When he was not working, he spent 99 percent 
of his time alone.  He indicated that he did not care if he 
awoke in the morning.  The counselor administered three tests 
that revealed, in part, severe depression and a high degree 
of PTSD.  

A February 2003 VA psychological assessment notes that the 
veteran's intrusive recollections had worsened since the 
September 11th attacks.  He was actively involved during 
treatment, but not without conflict.  He lived alone, was 
estranged from his family, and was able to maintain some 
level of employment because he worked alone. 

In February 2003, A. R. noted that the veteran had not 
changed much since he completed his inpatient treatment.  In 
April 2003, the counselor noted that the veteran had shut 
down emotionally, and was very depressed and despondent.  The 
veteran had no desire to help himself.  In September 2003, 
the counselor noted that the veteran had difficulty following 
through on anything and was not motivated to change.

On October 2003 VA examination, the veteran cried and was 
agitated at times during the evaluation, but the psychologist 
suspected some of the veteran's agitation and depression was 
exaggerated a bit.  The veteran reported nightmares four to 
five times a week and difficulty concentrating and 
remembering names and dates.  He had diminished interests and 
described himself as reclusive.  He reported that he had been 
in a fist fight six months earlier and indicated that he 
never knew when he would "go off."  He related that he had 
hit people who approached him from behind without warning.  
He had three to four panic attacks a week that sometimes 
lasted all day; these episodes had worsened since September 
11th.  His panic symptoms consisted of heart palpitations, 
sweating, trembling, trouble breathing, chest pains, nausea, 
faintness, tingling, and feeling like he was going crazy.  
While he had not made any attempts, he had specific plans as 
to how he might commit suicide.  He advised that he would not 
do so because of his daughter.  Mental status evaluation 
revealed the veteran was oriented in all three spheres; he 
reported some suicidal ideation; his speech was clear and 
coherent, but there were signs of a thought disorder; and his 
concentration, impulse control, and psychomotor activity were 
adequate.  The psychologist opined that the veteran's PTSD 
would affect his social and occupational functioning in 
various ways: his ability to communicate would not be 
limited; his memory problems would be mild; his ability to 
follow instructions, use judgment, show insight, think 
abstractly, adjust to stress, and concentrate would be 
moderately impaired; and his ability to relate to others 
would be severely impaired.  The examiner also concluded the 
veteran was capable of handling his own finances.

A January 2004 addendum by a different psychologist notes 
that the veteran's symptoms throughout the records are fairly 
consistent.  

A December 2004 VA treatment record notes the veteran was 
depressed over a recent breakup with his significant other 
and had suicidal and homicidal ideation.  Other records that 
month indicate that he had increased anxiety and depression 
along with suicidal thoughts, irritability, and anxiety 
attacks two to three times a week.  An April 2005 record 
notes the veteran was depressed.    

A June 2005 psychotherapy record from K. R. notes the veteran 
was well-oriented, moderately anxious, and had some suicidal 
ideation in the past few months and especially last winter.  
PTSD symptoms endorsed at that first session were depression, 
suicidal thoughts, anxiety, panic attacks, anger issues, 
alcohol abuse, low self-esteem, hyper vigilance, paranoia, 
mistrust of authority, and isolation.  The veteran endorsed 
sleeping difficulties, mood problems, feeling worthless, 
fatigue, a loss of interest in normal things, disturbing 
thoughts and flashbacks, difficulty concentrating, memory 
problems, and a lack of appetite.  All of these symptoms 
fluctuated in intensity, but had gotten worse in the last 
year.  The social worker indicated that if they could not 
settle down the veteran's symptoms, then inpatient treatment 
should be considered.  A July 2005 treatment record indicates 
the veteran displayed an extreme level of anxiety; he was 
particularly anxious about an upcoming hearing on his claim.

At a July 2005 personal hearing, the veteran stated he had 
several relationships and that when they ended he went into a 
severe depression and obsessed over them.  He also would have 
frequent thoughts of suicide; if he had not had help after 
the most recent break-up, he probably would be dead.  He also 
reported jumpiness and mood swings.  He stated that he could 
not be around people because he didn't know when he would fly 
off the handle and hurt someone; he reported he had almost 
killed a few people when he got into fights.  His panic 
attacks prompted him to just take off and drive to get away.  
This type of reaction had interfered with his ability to work 
because if anyone was around or if he was angry and blew up 
he would drop everything and leave.  His friend testified the 
veteran worked on cars, but was very unreliable.  He stated 
that the veteran did not think clearly and that after the end 
of a recent relationship the veteran called him and said he 
would shoot himself and his girlfriend.  The friend recalled 
that there were times when the veteran would say people were 
looking at him through his television.  

A November 2006 addendum to an August 2005 VA examination 
indicates that the psychologist's review of the record found 
that the veteran has functioned marginally since 2002 and 
that there was a gradual decline in functioning.  He noted 
that severe symptoms were shown as early as in October 2003 
and that a March 2002 counseling record reflected severe 
problems, and that the veteran's PTSD symptoms worsened in 
large part due to intrusive thoughts created by the war in 
Iraq.  The examiner noted that the veteran had a long history 
of irritability, social withdrawal and an inability to work 
with others.

At a January 2007 videoconference hearing, the veteran 
testified about his work history and his PTSD treatment.  He 
stated his symptoms could fluctuate based on his 
circumstances but that overall they have remained severe.  He 
asserted that his anger and anxiety prevented him from 
maintaining a relationship for very long.  Medication took 
the edge off his symptoms, but he still fought depression on 
a daily basis.  Most of the time he stayed to himself; 
sometimes he did not get out of bed.  He believed the current 
70 percent rating should be retroactive to 2002 and that such 
rating would reflect his symptoms.

C.	Legal Criteria and Analysis

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities (Rating 
Schedule) found in 38 C.F.R. Part 4.  38 U.S.C.A. § 1155.  

Under 38 C.F.R. § 4.130, Code 9411, a 70 percent rating 
requires occupational and social impairment with deficiencies 
in most areas, such as work, school, family relations, 
judgment, thinking, or mood, due to such symptoms as: 
suicidal ideation; obsessional rituals which interfere with 
routine activities; speech intermittently illogical, obscure, 
or irrelevant; near- continuous panic or depression affecting 
the ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); and inability to establish and 
maintain effective relationships.

A 100 percent rating is assigned where there is total 
occupational and social impairment, due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; and memory loss for names of 
close relatives, own occupation, or own name.  Id.

When evaluating a mental disorder, the rating agency shall 
consider the frequency, severity, and duration of psychiatric 
symptoms, length of remissions, and the veteran's capacity 
for adjustment during periods of remission.  38 C.F.R. 
§ 4.126(a).  The rating agency shall assign an evaluation 
based on all the evidence of record that bears on 
occupational and social impairment rather than solely on the 
examiner's assessment of the level of disability at the 
moment of the examination.  Id.  However, when evaluating the 
level of disability from a mental disorder, the rating agency 
will consider the extent of social impairment, but shall not 
assign an evaluation on the basis of social impairment.  
38 C.F.R. § 4.126(b).

It is not expected that all cases will show all the findings 
specified; however, findings sufficiently characteristic to 
identify the disease and the disability therefrom and 
coordination of rating with impairment of function will be 
expected in all instances.  38 C.F.R. § 4.21.

Where there is a question as to which of two evaluations 
shall be applied, the higher rating will be assigned if the 
disability picture more nearly approximates the criteria for 
that rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.

In a claim for an increased rating, "staged" ratings may be 
warranted if the claim involves the initial rating assigned 
with a grant of service connection.  See Fenderson v. West, 
12 Vet. App. 119 (1999).  As this appeal is from the initial 
rating assigned with the grant of service connection, 
"staged" ratings are for consideration and have been 
assigned. 

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3.

At the outset, it is noteworthy that a temporary total rating 
was in effect from December 3, 2002, to February 1, 2003, and 
that that period of time is not for consideration.  

The veteran's medical records reflect nonservice-connected 
Axis I diagnoses of panic disorder without agoraphobia, 
alcohol dependence, and depressive disorder, not otherwise 
specified.  However, records have not specifically indicated 
what symptoms are attributable only to these nonservice-
connected disabilities.  Thus, the Board will, for the 
limited purpose of this decision, attribute all psychiatric 
signs and symptoms to his service-connected PTSD.  See 
Mittleider v. West, 11 Vet. App. 181 (1998) (finding that 
when it is not possible to separate the effects of the 
service-connected condition from a nonservice-connected 
condition, 38 C.F.R. § 3.102, which requires that reasonable 
doubt on any issue be resolved in the veteran's favor, 
clearly dictates that such signs and symptoms be attributed 
to the service-connected condition).  

Treatment records do not show that at any time prior to 
August 11, 2005 symptoms of the veteran's PTSD met or more 
nearly approximated the criteria for a 100 percent schedular 
rating.  There is no evidence of record showing an 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene) or of 
disorientation to time or place.  While there is evidence of 
some impairment of thought processes, communication, and 
behavior, symptoms are not of a gravity comparable to those 
in the criteria for a 100 percent rating.  Specifically, on 
October 2003 VA examination, the examiner noted that there 
was no limit in the veteran's ability to communicate; there 
was [only] moderate impairment in his judgment, insight, 
ability to think abstractly, adjust to stress, and 
concentrate.  Regarding delusions and hallucinations, the 
veteran's friend noted during the July 2005 hearing that the 
veteran had reported he would sometimes think people were 
looking at him through the television; however, there is no 
other evidence of record showing the veteran experienced 
delusions or hallucinations; hence, the evidence does not 
support that he experienced persistent delusions or 
hallucinations prior to August 11, 2005.  While there was 
evidence of mild memory impairment, including for some names, 
this evidence did not show a memory loss for names of close 
relatives, his own occupation, or his own name.

The evidence reflects that the veteran posed a danger of 
hurting himself or others prior to August 11, 2005; however, 
it is not shown that this was a persistent danger.  Notably, 
he stated that while he had thought about suicide, he would 
not do it because of his daughter.  Additionally, while he 
reported that he thought about killing people and had gotten 
into fights, the evidence does not show that these thoughts 
and actions made him persistently in danger of hurting 
another person.  

While the evidence described above shows occupational and 
social impairment with deficiencies in most areas, it does 
not show total social and occupational impairment prior to 
August 11, 2005.  The October 2003 VA examiner found that the 
veteran's symptoms would severely affect his ability to 
relate to others.  A November 2006 VA examiner indicated the 
veteran's symptoms had been declining, that they were severe, 
and that he had a long history of irritability, social 
withdrawal, and inability to work with others.  However, the 
evidence also shows that the veteran had at least two close 
friends (who accompanied him to the July 2005 hearing) and he 
was able to do some limited work as a self-employed auto 
mechanic prior to August 11, 2005, and prior to December 2004 
was in a relationship with a significant other.  Such 
findings do not more nearly approximate a finding of total 
occupational and social impairment prior to August 11, 2005.

In view of the foregoing, the Board finds that the schedular 
criteria for a 100 percent rating for PTSD are not met prior 
to August 11, 2005, and that such rating is not warranted.  
Significantly, the veteran has been awarded a total 
disability rating based on individual unemployability (TDIU) 
from November 30, 2003.  As such rating encompasses 
consideration of occupational impairment beyond that 
recognized by regular schedular criteria, the matter of 
entitlement to an extraschedular rating is moot from November 
30, 2003.  [Notably, the veteran did not appeal the effective 
date of the TDIU rating, and the determination on that matter 
is final.  See 38 U.S.C.A. § 7105.]  Additionally, as 
previously noted, the veteran had a temporary total 
evaluation due to hospitalization from December 3, 2002 to 
February 1, 2003.  Other than for these periods when the 
veteran had a total rating, there is no objective evidence or 
allegation in the record of 'marked' interference with 
employment or frequent hospitalizations due to PTSD, or other 
factors of like gravity, which would suggest that referral 
for extraschedular consideration is indicated.






ORDER

A schedular rating in excess of 70 percent for PTSD prior to 
August 11, 2005 is denied.



____________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


